                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BLAST MOTION INC.,                                            )
                                                              )
                    Plaintiff,                                )
                                                              )   2:17-cv-00733
                             V.                               )
                                                              )
DIAMOND KINETICS, INC. ET AL,                                 )
                                                              )
                    Defendants.                               )


                                                     OPINION

Mark R. Hornak, United States District Judge

           Blast Motion Inc. ("Blast Motion") alleges that Diamond Kinetics, Inc. ("Diamond

Kinetics") infringes five of Blast Motion's patents generally related to motion capture technology

for sporting equipment. All of the asserted patents are in the same patent family. The parties

currently dispute one term that appears in each independent claim of U.S. Patent No. 9,039,527

(the "'527 Patent"): "broadcasting." Both parties have submitted proposed constructions for the

term and the matter has been fully briefed. (ECF Nos. 55-1, 62, 63, 65). The Court heard argument

on the parties' positions on September 26, 2018. 1 The matter is now ripe for disposition.

           I.       BACKGROUND

           Blast Motion produces a wireless motion sensor-the "Blast Sensor"-that can be attached

to a person or piece of sporting equipment, such as a baseball bat or golf club. Using a number of

integrated sensors, the Blast Sensor generates raw data corresponding to the sensor's position,

velocity, acceleration, angular velocity, and angular acceleration. These data may then be sent to

other devices for processing and conversion of the data into more usable forms. These data can


1
    Which in the Court's estimation was very well-presented by all counsel.

                                                         -I-
also be sent to other devices for viewing metrics and recorded videos. Blast Motion has also

developed mobile applications and software for use with the Blast Sensor.

       The accused device produced by Diamond Kinetics is also a wireless motion capture device

and accompanying mobile application. Diamond Kinetics' device is designed to be used with a

baseball bat and has similar features and functionality as the Blast Sensor. The present dispute

concerns, among other things, how augmented data is sent from the accused product to other

display devices.

       The '527 Patent is entitled "Broadcasting Method for Broadcasting Images with

Augmented Motion Data" and issued on May 26, 2015. Blast Motion is the applicant and assignee

of record of the patent. The '527 Patent discloses a method for "broadcasting images with

augmented motion data, which may utilize a system having at least one camera, a computer and a

wireless communication interface." U.S. Patent No. 9,039,527 abstract (filed Sept. 8, 2014). The

disputed term-"broadcasting"-appears in every independent claim of the '527 Patent. Id. at

42:55-43:41, 45:27-46:25, 46:58-47:52. The '527 Patent and the presently disputed term were

previously construed in Blast Motion, Inc. v. Zepp Labs, Inc., No. 3:15-cv-00700, 2017 WL

476428 (S.D. Cal. Feb. 6, 2017) (Sammartino, J.).

       II.     LEGALSTANDARD

               a. Claim Construction

       Claim construction is a matter of law that is to be exclusively determined by the Court.

Markman v. Westview Instruments, Inc., 517 U.S. 370, 384 (1996). Claim construction must begin

with an analysis of the claims themselves. Scanner Techs. Corp. v. !COS Vision Sys. Corp., 365

F.3d 1299, 1303 (Fed. Cir. 2004). The words of a claim "are generally given their ordinary and

customary meaning" which is "the meaning that the term would have to a person of ordinary skill



                                             -2-
in the art in question at the time of invention." Phillips v. AWH Corp., 415 F.3d 1303, 1312-13

(Fed. Cir. 2005) (en bane). But claim terms "must be construed in light of the specification and

prosecution history, and cannot be considered in isolation." GE Lighting Solutions, LLC v.

AgiLight, Inc., 750 F.3d 1304, 1308-09 (Fed. Cir. 2014) (citing Phillips, 415 F.3d at 1313). That

is, "the person of ordinary skill in the art is deemed to read the claim term not only in the context

of the particular claim in which the disputed term appears, but in the context of the entire patent,

including the specification." Phillips, 415 F.3d at 1313. At times, the ordinary meaning of the

claim terms is so apparent that detailed construction and analysis is unnecessary. Id. at 1314. But,

more often, this meaning is "not immediately apparent" and thus courts "look[] to the sources

available to the public that show what a person of skill in the art would have understood disputed

claim language to mean." Id. (quoting Innova/Pure Water, Inc. v. Safari Water Filtration Sys.,

Inc., 381 F.3d 1111, 1116 (Fed. Cir. 2004)).

        "The specification is the single best guide to the meaning of a disputed claim term and is,

thus, the primary basis for construing the claims." Trustees of Columbia Univ. in City of NY v.

Symantec Corp., 811 F.3d 1359, 1362 (Fed. Cir. 2016) (quoting Vitronics Corp. v. Conceptronic,

Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996); Phillips, 415 F.3d at 1315) (internal quotation marks

omitted). But, limitations from the specification are generally not to be read into the claims. See

SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1340 (Fed. Cir.

2001); Intel Corp. v. US. Int'! Trade Comm'n, 946 F.2d 821,836 (Fed. Cir. 1991) ("[W]here a

specification does not require a limitation, that limitation should not be read from the specification

into the claims.") (emphasis in original).

       Finally, courts may consider extrinsic evidence, such as expert testimony, dictionaries, and

treatises, but "such evidence is generally of less significance than the intrinsic record." VirnetX



                                                -3-
Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1316 (Fed. Cir. 2014) (citing Phillips, 415 F.3d at 1317).

Further, this extrinsic evidence cannot be "used to contradict claim meaning that is unambiguous

in light of the intrinsic evidence." Phillips, 415 F.3d at 1324.

                  b. Effect of Prior Decision

         The precise term at issue here, in the same patent, was previously construed by another

district court in Zepp. Diamond Kinetics correctly points out (and Blast Motion does not dispute)

that the Southern District of California's conclusions are not binding on this Court because of

obligatory preclusive or estoppel effects. (Diamond Kinetics' Opening Claim Construction Br.

("DK Br.") at 4, ECF No. 63). The Federal Circuit applies the law of the regional circuit in

determining whether collateral estoppel applies to another district court's claim construction. See

RF Del., Inc. v. Pac. Keystone Techs., Inc., 326 F.3d 1255, 1261 (Fed. Cir. 2003). Under Third

Circuit law, in order for collateral estoppel to apply, a party must demonstrate that "(I) the identical

issue was previously adjudicated; (2) the issue was actually litigated; (3) the previous

determination was necessary to the decision; and (4) the party being precluded from relitigating

the issue was fully represented in the prior action." Jean Alexander Cosmetics, Inc. v. L 'Orea!

USA, Inc., 458 F.3d 244, 249 (3d Cir. 2006) (internal quotations omitted). The parties in the Zepp

matter reached a settlement prior to the disposition of pending Motions for Summary Judgment,2

so the Zepp court's claim constructions could not have been "essential to the prior judgment." And,

Diamond Kinetics was not a party in the prior action nor is there any indication that its interests

were represented by the defendant in the Zepp matter. For at least these reasons, the Court likewise




2
  See Notice of Settlement, Blast Motion, Inc. v. Zepp Labs, Inc., No. 3: I 5-cv-00700 (S.D. Cal. Dec. 17, 2017), ECF
No. 186. The case was dismissed with prejudice on January 3, 2018. Order, Blast Motion, Inc. v. Zepp Labs, Inc.,
No. 3: I 5-cv-00700 (S.D. Cal. Jan. 3, 2018), ECF No. 190.

                                                        -4-
concludes that the Zepp court's construction of the term "broadcasting" is not binding or otherwise

preclusive.

        Both parties also recognize that the Zepp decision construing "broadcasting" in the '527

Patent may be treated as, at minimum, persuasive authority. (DK Br. at 5 n.3). The Court agrees.

Though the Court will, of course, undertake an independent analysis of the disputed claim term

here, it will treat the Zepp decision "as persuasive authority and provide [it] the deference provided

any legal holding by a respected colleague." CoStar Realty Jrifo., Inc. v. CIVIX-DDI, LLC, No. 12

C 4968, 2013 U.S. Dist. LEXIS 135448, at *24 (N.D. Ill. Sept. 23, 2013). The Court is also mindful

of the "importance of uniformity in the treatment of a given patent" and the public notice function

served by uniform interpretation of patent claim terms. See Markman, 517 U.S. at 390 (noting "the

importance of uniformity" as an additional justification for allocating claim construction to courts

rather than juries).

        III.    DISCUSSION

    Blast Motion's ProRosed Construction            Diamond Kinetics' ProRosed Construction

   transmitting information capable of being          transmitting information simultaneously to
      received by multiple display devices                      multiple display devices


        Blast Motion's proposed construction is identical to Judge Sammartino's construction in

Zepp.2017 WL 4 76428 at* 12. Blast Motion argues that this construction is supported by the claim

language and intrinsic evidence, and thus should be adopted by this Court. More particularly, Blast

Motion argues that the claim language of the independent claims is sufficiently clear to inform a

skilled artisan of the meaning of "broadcast." (Blast Motion's Opening Claim Construction Br.

("Blast Br.") at 7, ECF No. 62). Blast Motion also asserts that the Zepp court heard and rejected

similar arguments related to Diamond Kinetics' proposed removal of the "capable of' language



                                                -5-
and addition of the "simultaneously" limitation. (Id. at 8). Finally, Blast Motion argues that

Diamond Kinetics' proposed addition of"simultaneously" in the claim construction is unsupported

by the specification of the '527 Patent. (Id. at 8-9).

         Diamond Kinetics contends that the Zepp court did not consider arguments related to the

inclusion of the term "simultaneously" in the construction of "broadcasting," and thus the Court

should discount the persuasiveness of Zepp's reasoning. (DK Br. at 4-5). Diamond Kinetics

further asserts that Blast Motion's proposed construction is, in fact, broader and contrary to the

construction in Zepp because it would cover "a series of transmissions to respective single display

devices" or "a single transmission to a single network that is in communication with a multiple

[sic] of display devices." (Id. at 5-6). 3 Diamond Kinetics also takes a different view of the intrinsic

evidence. According to Diamond Kinetics, because "broadcast" appears throughout the

specification with no explicit definition, "broadcast" must be construed according to "its ordinary

and customary meaning as understood by one skilled in the art." (Id. at 6-7). In Diamond Kinetics'

view, Blast Motion's construction is contrary to this understanding because it equates

"broadcasting" with "transmitting" and improperly includes "indirect" broadcasting methods. (Id.

at 6-8). In support of this argument, Diamond Kinetics cites the claim language and disclosed

embodiments in the '527 Patent and other patents that were incorporated by reference that

purportedly disclose embodiments that do not teach indirect broadcasting methods. (Id. at 7-8).

Diamond Kinetics also cites a number of dictionary definitions and constructions of

"broadcasting" from other courts construing unrelated patents to argue that a person skilled in the




3
 The Court disagrees with this assertion. After all, Blast is proposing the exact same construction that the Zepp court
adopted.


                                                        -6-
art would understand "broadcasting" to require simultaneous transmission of information. (Id at

13-14).

           a. "Capable or' limitation

       Blast Motion proposes a construction wherein the transmitted information is "capable of

being received by multiple display devices." (Blast Br. at 6) (emphasis added). Diamond Kinetics'

proposal does not have this language. (DK Br. at 1). The Court agrees with Blast Motion in that

inclusion of the "capable of' term clarifies that the information may be transmitted to, but not

received by, the display devices. Diamond Kinetics' proposal-without this language-could be

read as suggesting that the information must actually be received by multiple display devices in

order to be "broadcast," even when there are no available display devices that could then receive

the information. The plain language of the claims is not so limiting. Rather, the method claimed is

completed when the information is "broadcast[]" and not when the information is actually received

or displayed by the display devices. See '527 Patent at 42:55-43:41. The specification supports

this construction. For example, in the detailed descriptions of certain embodiments of the

broadcasting method, the specification lists only equipment for collecting, generating, analyzing,

and sending the data, but not equipment that receives and displays the augmented data. See, e.g.,

id at 20:39-47, 21:66-22:14. These embodiments, and others, describe "broadcast" as the act of

sending, and not receiving, the information. There is no basis in the specification to limit the term

based on an actual receipt of the data, nor has Diamond Kinetics identified one. The inclusion of

"capable of' clarifies that information that is sent but not received is nonetheless "broadcast" so

long as a multiplicity of display devices could receive the information.




                                                -7-
           b. "Simultaneously" limitation

       The crux of the parties' dispute is Diamond Kinetics' proposed addition of the

"simultaneously" limitation. Both parties conceded at oral argument that direct simultaneous

transmissions of information to a multiplicity of display devices are within the scope of the '527

Patent's claims. In Diamond Kinetics' view, the '527 Patent covers only such transmissions. Blast

Motion argues that no such limitation is justified based on the plain language of the claims and the

specification. (Hearing Tr. at 88:8-89: 19, ECF No. 93).

               i.      "Broadcasting" will be construed as having its plain meaning in the
                       context of the '527 Patent.

       The Court begins its analysis with the claims themselves. Scanner Techs., 365 F.3d at 1303.

"Broadcasting" appears in each independent claim of the '527 Patent, and all of these claims are

method claims. As such, these claims are "interpreted to cover any process that performs the

method steps." Schumer v. Lab. Comp. Sys., Inc., 308 F.3d 1304, 1312 (Fed. Cir. 2002) (internal

quotations omitted). The plain language of the claims does not support Diamond Kinetics'

proposed construction. There is no temporal or sequential limitation in the claims, let alone a

limitation that data must be transmitted "simultaneously" in order to be a "broadcast." The claim

identifies what is being broadcast ("said at least one avatar or said one or more images or both")

and its intended destination ("a multiplicity of display devices"). Nothing in the claim language

suggests that the type of display device is restricted, nor that the broadcast must or could not reach

more than one type of display device via a particular broadcast.

       The Court also notes that the specification of the '527 Patent does not support a departure

from the plain meaning of the term. "[T]he specification and prosecution history only compel

departure from the plain meaning in two instances: lexicography and disavowal." GE Lighting,

750 F.3d at 1309 (citing Thorner v. Sony Computer Entm 't Am. LLC, 669 F.3d 1362, 1365 (Fed.


                                                -8-
Cir. 2012)). For a patentee to act as his own lexicographer, the patentee must "clearly set forth a

definition of the disputed claim term" and "clearly express an intent to define the term." Thorner,

669 F.3d at 1365. For disavowal to apply, the specification must "make[] clear that the invention

does not include a particular feature." SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys.,

Inc., 242 F.3d 133 7, 1341 (Fed. Cir. 2001 ). "Broadcast" is used throughout the specification of the

'527 Patent, but the term is not explicitly defined at any point. Lexicography principles thus do

not apply. Likewise, the specification does not explicitly state that a "broadcast" dataset must be

transmitted "simultaneously" so as to disavow non-simultaneous transmissions. Therefore, the

dispositive issue for the Court to decide is what an ordinarily skilled artisan would understand the

plain meaning of "broadcasting" to mean in the context of the '527 Patent. Phillips, 415 F.3d at

1313.

               ii.     "Broadcasting"      includes   transmitting    data    to   display   devices
                       "indirectly."

        An important initial determination is whether "indirect" transmissions of data-such as,

for example, sending a transmission of data to a network that may then further disseminate the

data-are included in the scope of the term "broadcasting." Diamond Kinetics contends they are

not. (DK Br. at 6). And, Blast Motion conceded at oral argument that information that is capable

of being received by multiple display devices, and that is directly sent to those devices, must

necessarily be sent to those display devices "simultaneously." (Hearing Tr. at 78:24-79:5). But, in

Blast Motion's view, if data is first sent to some intermediate destination, such as a network, it

could then be later transmitted to different types of devices at different times and the initial

transmission would still be a "broadcast." (Blast Br. at 7).

        In support of its contention, Diamond Kinetics argues that Figure 1 and Figure 1E of the

'527 Patent disclose purportedly limiting embodiments that do not include a "network" within the

                                                -9-
broadcasting method. (DK Br. at 7). Diamond Kinetics also argues that the Zepp court held that an

indirect transmission "through a network of multiple receivers" was not within the construction of

"broadcasting."

       The Court does not agree that "broadcast" is limited so as to not include indirect

broadcasting techniques. First, the claims of the '527 Patent claim the broadcasting method and do

not require a particular structure or apparatus to perform the method. See Bandag, Inc. v. Al

Bolser 's Tire Stores, Inc., 750 F.2d 903, 922 (Fed. Cir. 1984). That is, so long as the augmented

data is "broadcast" in the manner claimed, it is not important what particular equipment, structure,

or apparatus accomplishes that task. Further, the claimed method is open-ended because the claims

use the term "comprising." See, e.g., Smith & Nephew, Inc. v. Ethicon, Inc., 276 F.3d 1304, 1311

(Fed. Cir. 2001). Thus, the claim language itself is not limited to only the enumerated and claimed

steps. Additional steps or the use of additional equipment that would accomplish "indirect"

broadcasts are permissible so long as the claimed steps are performed.

       Second, Diamond Kinetics misinterprets the specification. Even if one of the embodiments

or examples identified by Diamond Kinetics does not include a network as part of the broadcasting

system, this is insufficient intrinsic evidence to limit "broadcast" in the claims to exclude indirect

transmissions. See, e.g., i4i Ltd. P'ship v. Microsoft Corp., 598 F.3d 831, 843 (Fed. Cir. 2010)

("Generally, a claim is not limited to the embodiments described in the specification unless the

patentee has demonstrated a clear intention to limit the claim's scope with words or expressions

of manifest exclusion or restriction.") (quoting Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d

898, 906 (Fed. Cir. 2004) (internal quotation marks omitted). No such "clear intention" appears in

the '527 Patent specification. Contra, e.g., '527 Patent at 18:24-20:40 (describing various




                                                - 10 -
examples of non-limiting embodiments, including the embodiment depicted in Figure 1, and

optional equipment and features they may have).

        On that point, the Court also disagrees with Diamond Kinetics' characterization of the

embodiment disclosed in Figure IE. The detailed description of Figure IE discloses that

transmission of augmented data from the computer depicted in Figure 1E to the Internet is a method

of broadcasting the augmented data.

             "The points that are connected may be further modified on computer 140
             and the drawing may thus be completed and broadcast out to the
             Internet and over the television broadcast equipment for example."

        '527 Patent at 24:49-53 (emphasis added). Even if other examples of broadcasting methods

disclosed in the description of Figure 1E do not utilize the Internet or network, see, e.g., id. at

24:7-14, there is nothing in those descriptions that demands, or even suggests, that a transmission

of data to the Internet or network would not also be a broadcast of the data. 4 Other descriptions of

Figure 1E confirm that the broadcasting method can be performed in a number of ways,

individually or in combination. See, e.g., id. at 22:9-14 ("The data flow in this example is ... out

to the Internet for viewing on any type of computer 105 and/or out to the TV broadcast equipment

141 for over the air, satellite or other television broadcast mechanism.") (emphasis added).

        Aside from these embodiments, Diamond Kinetics has not provided, and the Court does

not believe there is any, intrinsic evidence that would support limiting "broadcasting" to direct

transmissions to display devices. Indeed, the rest of the '527 Patent specification supports and

enables the "indirect" broadcasting of data, and teaches that such transmissions to the Internet or




4
 The Court does not discern a meaningful difference between "network" and "Internet" for the purposes of
determining whether the data can be broadcast indirectly. The Internet, after all, is itself a computer network.
Merriam-Webster, https://www.merriam-webster.com/dictionary/Internet (last visited Oct. 22, 2018) (defining
"Internet" as "an electronic communications network that connects computer networks and organizational computer
facilities around the world").

                                                     - 11 -
network are, themselves, "broadcasts." See '527 Patent at 4:48-50 ("One or more embodiments

may also broadcast the images to a multiplicity of display devices, and/or to the Internet.")

(emphasis added); Id. at 21 :59-65. And if augmented data is "broadcast" to the Internet it must,

necessarily, be an "indirect" broadcast because the Internet is nothing more than a large computer

network. That is, the Internet itself is not capable of displaying the augmented data, so for it to be

received and displayed by a multiplicity of display the devices, the data must be further

disseminated after it is transmitted to the Internet or otherwise accessed by the display devices

after data transmission to the Internet. The '527 Patent contemplates several applications where

this would occur. See, e.g., '52 7 Patent at 11 :3 5-40 (disclosing that "data uploaded to the Internet"

can be "viewed" by "any computer that may obtain access to the data"); 22:9-14 (describing data

flow in Figure 1E as "out to the Internet for viewing on any type of computer"); 22:22-44

(describing an application whereby an avatar may be displayed on a virtual reality device from an

"Internet broadcast"). These examples counsel in favor of a construction of "broadcast" that allows

for indirect broadcasts. See SanDisk Corp. v. Memorex Prods., Inc., 415 F.3d 1278, 1285 (Fed.

Cir. 2005) ("A claim construction that excludes a preferred embodiment ... "is rarely, if ever,

correct."") (quoting Vitronics, 90 F.3d at 1583).

        Diamond Kinetics also mischaracterizes the Zepp court's reasoning. The Zepp court did

not hold that transmission of data "through a network of multiple receivers" was outside of the

scope of "broadcasting." Rather, as the Zepp court explained, importing that limitation would be

"unsupported" because "the patent explains that a broadcast can be sent directly to a device and

thus does not require the broadcast to first go through a network of multiple receivers." Zepp, 2017

WL 476428 at *12 (emphasis added). In other words, the Zepp court only concluded that

"broadcast" was not limited to indirect transmissions of data and that direct transmissions were



                                                 - 12 -
within the scope. In this way, the Zepp order's reasoning actually supports a broader construction

of "broadcasting," and does not support limiting broadcasting based on whether the information is

directly or indirectly transmitted.

                iii.   Construing "broadcasting" to require that data must be transmitted
                       "simultaneously to multiple display devices" would introduce an
                       unjustified limitation.

        Having concluded that "broadcasting" encompasses "indirect" broadcasts, the Court

concludes that importing a limitation that the data must be transmitted "simultaneously to multiple

display devices" would be unjustified. Neither the claim language of the '527 Patent, nor its

specification, would support such a limitation. The specification discloses that the augmented data

can be broadcast to "any ... element capable ofreceiving such information."'527 Patent at 4:25-

31. This includes "networks," see id., and, as discussed above, the Internet. And, while a single

transmission of data that is "capable of being received" by a multiplicity of display devices must

necessarily be sent simultaneously vis-a-vis those particular display devices, neither the claims nor

the specification dictate that a broadcast must only be sent to one group of display devices, or that

all display devices that are to receive a dataset must be sent the dataset at the same time. That is, a

dataset could be sent to the Internet or other network in one transmission which is then

retransmitted to, for example, a group of cell phones. Sometime later, the network could then

retransmit that same dataset to a group of computers, or televisions, or any other group of devices

capable of receiving the information. Or, the Internet could remotely store the broadcast data and

display devices could then access the data at a later time. In any case, once the dataset is sent to

the network/Internet, the broadcast, as used in the '527 Patent, is complete. See id. at 21 :36-40

(describing a "broadcast to ... networks"); see also id. at 21:59-65 ("One or more embodiments

may also broadcast the images ... to the Internet."). There is no support in the claims or



                                                - 13 -
specification to limit the scope of "broadcast" such that later possible downstream retransmission

of a dataset (or lack thereof) would affect whether the initial transmission of the data was or was

not a broadcast.

       At oral argument, the parties disputed whether transmissions of data to distinct classes of

display devices would be (or must be) considered separate broadcasts. (Hearing Tr. at 81 :7-82: 11 ).

In Blast Motion's view, the answer is no. That is, a "broadcast" is characterized by the content of

the transmission such that a dissemination of a unique dataset to one group of display devices (e.g.,

televisions), followed by a later dissemination of the same dataset to a second group of display

devices (e.g., mobile devices), would constitute a single broadcast. Diamond Kinetics

characterized a broadcast in terms of the actual transmission that is sent. So, in the same example,

Diamond Kinetics would argue that the individual transmissions to the televisions and the mobile

devices would be separate broadcasts.

       The Court notes that while Diamond Kinetics' argument has a certain logical appeal,

nonetheless, importing a limitation that would require a "simultaneous" transmission to multiple

display devices would be over-inclusive. Most notably, this would not encompass broadcasts of

the information to the Internet, which, as discussed, is plainly contemplated by the '527 Patent

specification. E.g., '527 Patent at 4:48-50. The specification does not, however, place a temporal

limit on when the downstream display devices receive or access the information that is broadcast

to the Internet. In other words, information that can be received by multiple display devices can

be "broadcast" as envisioned by the '527 Patent but not received, accessed, or viewed by multiple

display devices until some later time. An additional problem with Diamond Kinetics' proposed

construction is that the information must be transmitted "simultaneously to multiple display

devices." Claim 7 of the '527 Patent, which depends on Claim I, claims the additional step of



                                               - I4 -
"broadcasting said one or more images to the Internet." Id. at 44:31-36. "It is well-established ..

. that claim terms are to be construed consistently throughout a patent," Phil-Insul Corp. v. Airlite

Plastics Corp., 854 F.3d 1344, 1359 (Fed. Cir. 2017), and "the usage ofa term in one claim can

often illuminate the meaning of the same term in other claims." Research Plastics, Inc. v. Fed.

Packaging Corp., 421 F.3d 1290, 1295 (Fed. Cir. 2005). The Internet is a computer network, not

a display device. Diamond Kinetics' proposed construction would thus make no sense as the term

is used in Claim 7. A person of ordinary skill in the art would not understand "broadcasting," in

the context of the '527 Patent, to require a "simultaneous[]" transmission of information to

"multiple display devices" if one of the claimed steps describes "broadcasting" information to

something (the Internet) that is not a display device.

       Diamond Kinetics also argues that the "simultaneously" limitation is needed or else

"broadcasting" will essentially be equated to "transmitting." (DK Br. at 8). The Court does not

agree. The transmitted information must still be "capable of being received by multiple display

devices." Not all "transmissions" of data would meet this limitation. A targeted transmission of

data to a single display device that was incapable of being received by any other display device

would be a "transmission," but would not be a "broadcast."

               iv.     Diamond Kinetics' extrinsic evidence does not persuasively support its
                       proposed construction.

       Diamond Kinetics also cites a number of other decisions from other courts that construed

"broadcasting." The Court is not persuaded by these cases, as they concern different technology

and different patents. For instance, in Music Choice v. Stingray Digital Group, Inc., the court

explained that "broadcast" was being construed only in the context of the patents in suit, which

related to video-on-demand technology. No. 16-cv-586, 2017 WL 2896025, at* 16 (E.D. Tex. July

6, 2017). Notably, the Music Choice court also observed that "broadcast" has "multiple plain and

                                                - 15 -
ordinary meanings," underscoring the point that technological context is important. Id Baseball

Quick, LLC v. MLB Advanced Media L.P. involved a similar technological context. No. 11-cv-

1735, 2014 WL 3728623 (S.D.N.Y. July 25, 2014). There, the term "broadcasting" appeared in a

method claim "for providing a subscription" of an edited recording wherein one of the steps

involved "broadcasting." Id. at * 16. Here, the claims of the '527 Patent are themselves drawn to a

"broadcasting" method. Diamond Kinetics asks the Court to discount the persuasiveness of the

Zepp decision, which construed the exact same term in the exact same patent, yet favorably cites

the reasoning of other courts that construed different patents in different technological fields. The

Court does not believe that it is appropriate to do so, and the former will be afforded more weight.

           Two of the cases cited by Diamond Kinetics are in the Court's judgment actually

detrimental to their position. In Discovery Patent Holdings, LLC v. Amazon. com, Inc., the court

specifically declined to introduce the word "simultaneously" in its construction of "broadcast"

because it would be an unsupported additional limitation. 769 F. Supp. 2d 662,671 (D. Del. 2011). 5

And, in TV/Com International, Inc. v. Mediaone of Greater Florida, Inc., the claims at issue

included the word "simultaneous" in relation to "broadcasting," which supported the court's

construction. No. 3:00-cv-1045-J-21HTS, 2001 WL 36169709, at *16 (M.D. Fla. Aug. 3, 2001).

As explained, the claim language in the '527 Patent supports no such limitation.

           Though not a dispositive consideration, the Court also finds the Southern District of

California's reasoning on this construction to be sound. Further, the Court disagrees with Diamond

Kinetics' assertion that the Zepp court did not consider whether a "broadcast" encompassed

simultaneous transmissions. In summarizing the defendant's argument, Judge Sammartino noted

that the defendant's proposed construction "requir[es] simultaneous transmission to multiple



5
    Moreover, the Zepp court cited this case favorably in its analysis. 2017 WL 4 76428 at * 11 n.8.

                                                          - 16 -
receivers." Zepp, 2017 WL 476428 at* 11. It appears to the Court that such a limitation was raised

in that proceeding and implicitly rejected when the Zepp court adopted a construction of

"broadcasting" without the "simultaneous" limitation. See id.

       Finally, Diamond Kinetics offers several dictionary definitions in support of its

construction. To the extent that these general purpose dictionary definitions are relevant, see

Phillips, 415 F.3d at 1317, none of the provided definitions state, or suggest, that a broadcast must

be transmitted simultaneously.

       IV.     CONCLUSION

       For the foregoing reasons, the Court construes the term "broadcasting" in U.S. Patent No.

9,039,527 as "transmitting information capable of being received by multiple display devices."

       An appropriate Order will issue.




                                                            ~ Mark R. Hornak
                                                              United States District Judge



       Dated: October 24, 2018

       cc:     All Counsel of Record




                                               - 17 -
